DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are presented for examination.
Claims 1-2, 4-6, and 11 are rejected.
Claims 3, 7-10 are objected to.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a plurality of “unit”, “modules” in Claims 1-10 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to ttp://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims of Pending Application No.:    16/398,813
Claims of Co-pending Application No.: 16/398,761
1. A plurality of autonomous mobile robots, comprising: a first mobile robot including a transmitting optical sensor for outputting laser light and a first module for transmitting and receiving an Ultra-Wideband (UWB) signal; and a second mobile robot including a receiving optical sensor for receiving the laser light and a plurality of second modules for transmitting and receiving the UWB signal, wherein the second mobile robot comprises a control unit configured to determine a relative position of the first mobile robot based on the UWB signal received through the plurality of second modules and a determination of whether the laser light has been received by the optical sensor. 
2. The robots of claim 1, wherein the transmitting optical sensor and the receiving optical sensor are infrared sensors. 
3. The robots of claim 1, wherein: the first module comprises a UWB tag, the second module comprises a UWB anchor, the first mobile robot comprises one transmitting optical sensor and one 
4. The robots of claim 1, wherein the receiving optical sensor receives only laser light transmitted in one direction toward the second mobile robot. 
5. The robots of claim 1, wherein the receiving optical sensor is arranged to receive only laser light transmitted from a front of the second mobile robot relative to a direction of movement of the second mobile robot. 
6. The robots of claim 1, wherein: the control unit of the second mobile robot is configured to control the second modules to output the UWB signal, and a control unit of the first mobile robot is configured to output the UWB signal through the first module, in response to reception of the UWB signal from one of the second modules. 

8. The robots of claim 7, wherein the control unit of the second mobile robot is configured to determine two intersections between a first circle and a second circle, wherein the first UWB anchor is a center of the first circle and the first distance is a radius of the first circle, and wherein the second UWB 
9. The robots of claim 1, wherein the control unit of the second mobile robot is configured to determine one of two positions determined by the first module and the plurality of second modules as the relative position of the first mobile robot, based on whether the laser light is received through the receiving optical sensor. 
10. The robots of claim 9, wherein the control unit of the second mobile robot is configured to determine a first position of the two determined positions that is located at a front of the second mobile robot relative to a direction of movement of the second mobile robot as the relative position of the first mobile robot, when the laser light is received through the receiving optical sensor, and to determine a 
11. A method for controlling a plurality of autonomous mobile robots including a first mobile robot and a second mobile robot, the method comprising: outputting, by the first mobile robot, laser light and an Ultra-Wideband (UWB) signal; receiving, by the second mobile robot, the UWB signal; and determining, by the second mobile robot, a relative position of the first mobile robot, based on the received UWB signal and a determination of whether the laser light is received by an optical sensor on the second mobile robot.
A plurality of autonomous mobile robots, comprising: a first mobile robot including a first module for transmitting and receiving an Ultra-Wideband (UWB) signal; and a second mobile robot including a second module for transmitting and receiving the UWB signal, wherein the second mobile robot is configured to follow the first mobile robot using the UWB signal. 
2. The robots of claim 1, wherein the second module included in the second mobile robot includes a plurality of antennas, and wherein the second mobile robot includes a control unit configured to determine a relative position of the first mobile robot based on the UWB signal received from the first mobile robot through the plurality of antennas. 
3. The robots of claim 1, wherein the second module included in the second mobile robot comprises two antennas. 
4. The robots of claim 3, wherein the two antennas are arranged on a same line. 
5. The robots of claim 3, wherein the two antennas comprise: a first antenna; and a second antenna located at a rear of the first antenna relative to a direction of 
6. The robots of claim 3, wherein the two antennas are disposed at outermost portions of a main body of the second mobile robot to have a maximum spaced distance between the two antennas on the main body. 
7. The robots of claim 6, wherein the main body of the second mobile robot blocks the UWB signal. 
8. The robots of claim 1, wherein: the second module is a UWB anchor, the first mobile robot is provided with one UWB tag, and the second mobile robot is provided with two UWB anchors. 
9. The robots of claim 8, wherein the second mobile robot comprises a first UWB anchor and a second UWB anchor, 
10. The robots of claim 9, wherein a control unit of the second mobile robot is configured to determine a relative position of the first mobile robot, based on the UWB signal received through the first and second UWB anchors and an antenna receiving the UWB signal of the first and second antennas. 
11. The robots of claim 1, wherein a control unit of the second mobile robot is configured to control the second module to output the UWB signal, and wherein a control unit of the first mobile robot is configured to output the UWB signal through the first module, in response to 
12. The robots of claim 1, wherein the second mobile robot comprises a first UWB anchor and a second UWB anchor included in a plurality of second modules and located at different positions, wherein the first module included in the first mobile robot includes a UWB tag, and wherein a control unit of the second mobile robot is configured to calculate a first distance between the first UWB anchor and the UWB tag and a second distance between the second UWB anchor and the UWB tag, in response to the UWB signal output from the UWB tag being received through the first and second UWB anchors. 
13. The robots of claim 12, wherein the control unit of the second mobile robot is further configured to determine two intersections between a first circle formed with a center located at the first 
14. The robots of claim 1, wherein: the second mobile robot comprises a first UWB anchor and a second UWB anchor corresponding to a plurality of second modules, the first UWB anchor comprises a first antenna, a second antenna and a blocking member, the blocking member is interposed between the first antenna and the second antenna to block the UWB signal, and a control unit of the second mobile robot is configured to determine one of two positions determined by the plurality of second modules as a relative position of the first mobile robot, based on whether the UWB signal has been received through the first antenna of the first UWB 
15. The robots of claim 14, wherein the control unit of the second mobile robot is further configured to: determine a position located at a front of the second mobile robot relative to a direction of travel of the second mobile robot as the relative position of the first mobile robot when the UWB signal has been received through the one of the first antenna and the second antenna that is located at a front of the blocking member, and determine a position located at a rear of the second mobile robot as the relative position of the first mobile robot when the UWB signal has been received through the one of the first antenna and the second antenna that is located at a rear of the blocking member. 
16. The robots of claim 1, wherein the second module included in the second mobile robot comprises three antennas. 

18. The robots of claim 1, wherein: the second mobile robot comprises a first UWB anchor and a second UWB anchor included in a plurality of second modules and located at different positions, the first module comprises one UWB tag, and a control unit of the second mobile robot is configured to determine a direction in which the first mobile robot is located with respect to a front of the second mobile robot based on a phase difference between respective signals that are output from the one UWB tag and received through the first UWB anchor and output from the one UWB tag and received through the second UWB anchor. 
19. The robots of claim 18, wherein the control unit of the second mobile robot is further configured to: determine an angle 
20. The robots of claim 18, wherein the control unit of the second mobile robot is further configured to: determine a distance from the second mobile robot to the first mobile robot based on a time between when a signal is transmitted and received between the first module and one of the plurality of second modules, and determine a relative position of the first mobile robot based on the determined distance and direction.


Taking an example, Claim 1 of the pending Application No. 16/398,813 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/398,761. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claim 1 of the pending Appl. No. 16/398,813 and the subject matter of claims 1-2 of co-pending Appl. No. 16/398,761 disclose a similar scope of invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. While the claims are not verbatim copies, they are clearly identical in scope.

Claims of Pending Application No.:  16/398,813
Claims of Co-pending Application No.: 16/398,931
1. A plurality of autonomous mobile robots, comprising: a first mobile robot including a transmitting optical sensor for outputting laser light and a first module for transmitting and receiving an Ultra-Wideband (UWB) signal; and a second mobile robot including a receiving optical sensor for receiving the laser light and a plurality of second modules for transmitting and receiving the UWB signal, wherein the second mobile robot comprises a control unit configured to determine a relative position of the first mobile robot based on the UWB signal received through the plurality of second modules and a determination of whether the laser light has been received by the optical sensor. 
2. The robots of claim 1, wherein the transmitting optical sensor and the receiving optical sensor are infrared sensors. 
3. The robots of claim 1, wherein: the first module comprises a UWB tag, the second module comprises a UWB anchor, the first mobile robot comprises one transmitting optical sensor and one UWB tag, and the second mobile robot comprises one receiving optical sensor and two UWB anchors. 

5. The robots of claim 1, wherein the receiving optical sensor is arranged to receive only laser light transmitted from a front of the second mobile robot relative to a direction of movement of the second mobile robot. 
6. The robots of claim 1, wherein: the control unit of the second mobile robot is configured to control the second modules to output the UWB signal, and a control unit of the first mobile robot is configured to output the UWB signal through the first module, in response to reception of the UWB signal from one of the second modules. 
7. The robots of claim 1, wherein: the second mobile robot comprises a first UWB anchor and a second UWB anchor included in the plurality of second 
8. The robots of claim 7, wherein the control unit of the second mobile robot is configured to determine two intersections between a first circle and a second circle, wherein the first UWB anchor is a center of the first circle and the first distance is a radius of the first circle, and wherein the second UWB anchor is a center of the second circle and the second distance is a radius of the second circle. 
9. The robots of claim 1, wherein the control unit of the second mobile robot is 
10. The robots of claim 9, wherein the control unit of the second mobile robot is configured to determine a first position of the two determined positions that is located at a front of the second mobile robot relative to a direction of movement of the second mobile robot as the relative position of the first mobile robot, when the laser light is received through the receiving optical sensor, and to determine a second position of the two determined positions that is located at a rear of the second mobile robot as the relative position of the first mobile robot, when the laser light is not received through the receiving optical sensor. 

A plurality of autonomous mobile robots, comprising: a first mobile robot including a plurality of transmitting optical sensors for outputting light, and a first module for transmitting and receiving an Ultra-Wideband (UWB) signal; and a second mobile robot including a plurality of receiving optical sensors for receiving light, and a second module for transmitting and receiving the UWB signal, the second mobile robot comprising a control unit configured to determine an angle at which the first mobile robot is located with respect to a front of the second mobile robot by using the light, and determine a distance from the second mobile robot to the first mobile robot by using the UWB signal, and the control unit of the second mobile robot being further configured to determine a relative position of the first mobile robot based on the angle and the distance. 
2. The robots of claim 1, wherein the first and second modules for transmitting and receiving the UWB signal are UWB modules. 
3. The robots of claim 1, wherein the plurality of transmitting optical sensors for outputting light output infrared light and are arranged at predetermined 
4. The robots of claim 1, wherein the plurality of transmitting optical sensors output light with different attributes. 
5. The robots of claim 4, wherein the different attributes of the light include at least one of a different frequency, a different wavelength and a different polarized direction of the output light. 
6. The robots of claim 1, wherein each respective one of the plurality of transmitting optical sensors outputs light including identification information related to the respective transmitting optical sensor. 
The robots of claim 1, wherein: the first and second modules for transmitting and receiving the UWB signal include a UWB tag and a UWB anchor, the first mobile robot comprises one UWB tag, and the second mobile robot comprises one UWB anchor. 
8. The robots of claim 7, wherein the control unit of the second mobile robot is configured to control the UWB anchor to output the UWB signal, and a control unit of the first mobile robot is configured to control the UWB tag to output the UWB signal in response to reception of the UWB signal from the UWB anchor. 
9. The robots of claim 8, wherein the control unit of the second mobile robot is further configured to determine a distance from the second mobile robot to the first mobile robot in response to reception of the UWB signal output from the UWB tag at the UWB anchor. 

11. The robots of claim 1, wherein the control unit of the second mobile robot is configured to determine an angle at which the first mobile robot is located with respect to the front of the second mobile robot, based on a type of a receiving optical sensor, which has received light, among the plurality of receiving optical sensors. 
12. The robots of claim 1, wherein the control unit of the second mobile robot is configured to determine a relative position of the first mobile robot, based on the distance from the second mobile robot to the first mobile robot calculated by use of the UWB signal received through the second module, and the angle at which the first mobile robot is located with respect to the front of the second mobile robot calculated by use of the light. 
13. The robots of claim 1, wherein the control unit of the second mobile robot is configured to determine a direction that the first mobile robot faces with respect to the front of the second mobile robot, based on a type of a receiving optical sensor, which has received light, among the plurality of receiving optical sensors and an attribute of the light received through the receiving optical sensor. 
14. The robots of claim 13, wherein the control unit of the second mobile robot is configured to predict a direction in which the first mobile robot is to move based 
15. The robots of claim 1, wherein the control unit of the second mobile robot is configured to determine a direction that the second mobile robot faces with respect to the front of the first mobile robot, based on a type of a receiving optical sensor, which has received light, among the plurality of receiving optical sensors and an attribute of the light received through the receiving optical sensor. 
16. The robots of claim 1, wherein the control unit of the second mobile robot is configured to determine the angle at which the first mobile robot is located with respect to the front of the second mobile robot, based on reception of light through at least two receiving optical sensors among the plurality of receiving optical sensors. 

18. The robots of claim 1, wherein each of the optical sensors is an infrared sensor. 
19. A method for controlling a plurality of autonomous mobile robots including a first mobile robot and a second mobile robot, the method comprising: determining, by the second mobile robot, an angle at which the first mobile robot is located with respect to a front of the second mobile robot using light output from the first mobile robot; determining, by the second mobile robot, a distance from the second mobile robot to the first mobile robot using an Ultra-Wideband 


For instance, Claim 1 of the pending Application No. 16/398,813 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 of copending Application No. 16/398,931. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1, 12 of the pending Appl. No. 16/398,813 and the subject matter of claim 1 of co-pending Appl. No. 16/398,931disclose a similar scope of invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. While the claims are not verbatim copies, they are clearly identical in scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SENOO TOSHIHIRO (JP2005192609(A): hereinafter “SENOO”) in view of CHOI et al. (KR20180039437(A): hereinafter “CHOI”).

         Consider claim 1:
                   SENOO teaches a plurality of autonomous mobile robots (Fig. 1 elements 10, 20), comprising: a first mobile robot (Fig. 1 element 20) including a transmitting optical sensor (Fig. 3 element 55) for outputting laser light and a first module for transmitting and receiving a signal (e.g., “…The LED 55 emits light in response to a signal modulated to a predetermined frequency by the modulation circuit 72, and the light reflected by the obstacle or the slave unit 20 is received by the light receiving unit 56... The signal output from the light receiving unit 56 is demodulated by the first demodulation circuit 63 and the second demodulation circuit 64, and is input to the control unit 80...”); and a second mobile robot (Fig. 1 element 10) including a receiving optical sensor (Fig. 3 element 56) for receiving the laser light (See SENOO, e.g., “…The LED 55 emits light in response to a signal modulated to a predetermined frequency by the modulation circuit 72, and the light reflected by the obstacle or the slave unit 20 is received by the light receiving unit 56. The signal output  from the light  receiving unit  56 is demodulated by the  first demodulation circuit 63 and the  second demodulation circuit 64, and is input to the control unit 80…” of ¶ [0014], ¶ [0017], ¶ [0020], ¶ [0027]-¶ [0028], and Figs. 1, 3 elements 10, 20, 51-56) and a plurality of second modules for transmitting and receiving the signal (e.g., “…an ultrasonic sensor having a wide detection range is used as a position sensor 51 which is an active sensor including a transmitting unit 53 and a receiving unit 54, and a small number of all around the main body 11 is detected…The same ultrasonic sensor is used for the position sensor 52 of the slave unit 20, and the position sensor 52 is arranged in the same manner…”, “…The LED 55 emits light in response to a signal modulated to a predetermined frequency by the modulation circuit 72, and the light reflected by the obstacle or the slave unit 20 is received by the light receiving unit 56…”). 
                    SENOO further teaches wherein the second mobile robot comprises a control unit configured to determine a relative position of the first mobile robot based on the signal received through the plurality of second modules and a determination of whether the laser light has been received by the optical sensor (See SENOO, e.g., “…That is, the traveling device is controlled so that the master unit 10 and the slave unit 20 can travel without colliding with each other, judging from the relative positional relationship between the master unit 10 and the slave unit 20 acquired based on the position information...” of ¶ [0014], ¶ [0017], ¶ [0020], ¶ [0027]-¶ [0028], and Figs. 1, 3 elements 10, 20, 51-56). 
                    However, SENOO does not explicitly teach and a plurality of modules for transmitting and receiving the UWB signal. 
                     In an analogous field of endeavor, CHOI teaches and a plurality of modules for transmitting and receiving the UWB signal (e.g., “…The Wifi SSID 235 is a UWB sensor module for recognizing the absolute position of the airport robot, and is a WIFI module for estimating the current location through the Wifi SSID detection …” of ¶ [0035], Fig. elements 230-236).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of SENOO by adding the above features, as taught by CHOI, so as to implement an enhanced, robust, and seamless position determination system to ascertain that robots are in synchronous with each other in terms of determining their respective positions, thereby, avoiding any collisions. 

          Consider claim 2:
                   The combination of SENOO, CHOI teaches everything claimed as implemented above in the rejection of claim 1. In addition, SENOO teaches wherein the transmitting optical sensor and the receiving optical sensor are infrared sensors (Fig. 3 elements 55, 56). 

          Consider claim 4:
                   The combination of SENOO, CHOI teaches everything claimed as implemented above in the rejection of claim 1. In addition, SENOO teaches wherein the receiving optical sensor receives only laser light transmitted in one direction toward the second mobile robot (e.g., “…The LED 55 emits light in response to a signal modulated to a predetermined frequency by the modulation circuit 72, and the light reflected by the obstacle or the slave unit 20 is received by the light receiving unit 56... The signal output from the light receiving unit 56 is demodulated by the first demodulation circuit 63 and the second demodulation circuit 64, and is input to the control unit 80...”).

          Consider claim 5:
                   The combination of SENOO, CHOI teaches everything claimed as implemented above in the rejection of claim 1. In addition, SENOO teaches wherein the receiving optical sensor is arranged to receive only laser light transmitted from a front of the second mobile robot relative to a direction of movement of the second mobile robot (e.g., “…The LED 55 emits light in response to a signal modulated to a predetermined frequency by the modulation circuit 72, and the light reflected by the obstacle or the slave unit 20 is received by the light receiving unit 56...”). 

          Consider claim 6:
                   The combination of SENOO, CHOI teaches everything claimed as implemented above in the rejection of claim 1. CHOI teaches wherein: the control unit of the second mobile robot is configured to control the second modules to output the UWB signal (e.g., “…The UWB 236 may sense the absolute position of the airport robot by calculating the distance between the transmitter and the receiver…” Fig. 2 elements 230-236), and a control unit of the first mobile robot is configured to output the UWB signal through the first module, in response to reception of the UWB signal from one of the second modules (e.g., “…The Wifi SSID 235 is a UWB sensor module for recognizing the absolute position of the airport robot, and is a WIFI module for estimating the current location through the Wifi SSID detection …” of ¶ [0035], Fig. elements 230-236).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of SENOO by adding the above features, as taught by CHOI, so as to achieve an enhanced, expeditious, and seamless cleaning system. 

          Consider claim 11:
                    Claim 11 is analyzed, and thus rejected with respect to the reasons, analysis as implemented in the rejection of claim 1.

Allowable Subject Matter
Claims 3, 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                     The cited references fail to anticipate or render the claimed limitations, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          HAN et al. (US Pub. No.: 2016/0334800 A1) teaches “A robot and a controlling method thereof are provided. The robot includes a driver unit configured to move a location of the robot, a sensor unit configured to sense an environment around the robot, and a controller configured to, in response to the location of the robot being changed by a user, check a current location of the robot by using the environment of the changed location sensed by the sensor unit and pre-stored map information, determine a task to be performed, based on the checked location and the environment of the changed location, and control the driver unit according to the determined task.”

Haegermarck (US Pat. No.: 10,874,274 B2) teaches “system of robotic cleaning devices and a method of a master robotic cleaning device of controlling at least one slave robotic cleaning device. The method performed by a master robotic cleaning device of controlling at least one slave robotic cleaning device includes detecting obstacles, deriving positional data from the detection of obstacles, positioning the master robotic cleaning device with respect to the detected obstacles from the derived positional data, controlling movement of the master robotic cleaning device based on the positional data, and submitting commands to the at least one slave robotic cleaning device to control a cleaning operation of said at least one slave robotic cleaning device, the commands being based on the derived positional data, wherein the cleaning operation of the slave robotic cleaning device is controlled as indicated by the submitted commands.”

         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667